DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1-8 and 13-16 are noted.
The amendments overcome the claim objections and rejections under 35 USC 112(b).

Response to Arguments
Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive.
Applicant argues that, in Boualleg, there is no co-kneading of a cake with a clear solution, but rather mixing of a solution of the metal precursor(s) with a powder, which is not a cake.
This argument is not found persuasive. Boualleg’s process produces a boehmite cake which is later subjected to impregnation (see [0170]; [0173]; [0180]). The office notes that the instant claims are directed to a process comprising and do not exclude additional, unrecited steps. In this regard, the step of drying the cake in Boualleg is not excluded from the instant claims. 
Applicant argues that the pH of the solution in step d) of the claimed process, together with the co-kneading of the boehmite cake with such a specific solution “makes it surprisingly possible to obtain a catalyst in which the metals and the support are intimately mixed with a porosity and an active phase content adapted to the desired reactions” (citing p. 20, lines 16-19). Applicant further cites examples 4 and 11 to demonstrate the importance of co-kneading the boehmite cake with the clear aqueous solution at the claimed pH.
The office first of all notes that Applicant’s citation of p. 20 appears to be incorrect. The office was unable to locate the statement cited specifically attributed to the co-kneading and pH of the aqueous solution. Rather, this statement, found at p. 6, lines 4-7 of the as-filed specification, follows a sentence comparing the catalyst obtained according to the instant preparation process to a catalyst obtained by simple impregnation of a precursor on the alumina support.
In this regard, the office has acknowledged that Boualleg discloses what is a more standard impregnation technique. Guillame was cited as a modifying reference disclosing incorporating catalytic metals into a catalyst by an impregnation solution comprising a salt of a heteropolyanion combining molybdenum and cobalt or molybdenum and nickel in its structure (see [0015]-[0016]; [0018]; [0032]). Furthermore, Guillame discloses the advantages of such an impregnation technique in comparison to standard impregnation techniques (see [0006]).
The examples cited by Applicant in attempt to demonstrate the importance of co-kneading the boehmite cake with the clear aqueous solution at the claimed pH do not establish a showing of criticality or unexpected results. Rather, the examples are comparing a catalyst prepared according to standard impregnation techniques with a catalyst prepared according to the claimed impregnation technique using a clear aqueous solution comprising a salt of a heteropolyanion. This is unpersuasive for the same reasons discussed above, i.e. that Guillame provides the motivation necessary for a person of ordinary skill in the art to modify the process of Boualleg to impregnate according to a technique in line with that claimed. It is further noted that Guillame discloses a pH of the aqueous solution which overlaps that claimed (see [0018], acidic pH, less than 5). While the office acknowledges that the aqueous solution prepared in examples 4 and 11 (not in accordance with the invention, using a standard impregnation technique) has a pH of less than 3.5, these examples are insufficient to show unexpected results for the claimed pH given that they are comparing a technique not in line with that used in the claimed invention, which technique is taught by the modifying reference. Applicant has not established a showing of criticality or unexpected results attributed to the pH range claimed (between 3.5 and 8) with respect to the impregnation technique claimed (aqueous solution of a salt of heteropolyanion). Examples 5 and 12, using an impregnation solution in accordance with the instant claimed invention, entail preparation of a solution with a pH of 4.1, which is within the range disclosed in Guillame.
Accordingly, the office is of the position that the prior art establishes advantages associated with impregnation with an aqueous solution in line with that claimed. Insofar as Applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art (i.e. “a porosity of an active phase content adapted to the desired reaction”), that cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boualleg et al (US 2017/0137725) in view of Guillaume et al (US 2008/0020926).
Regarding claim 1, Boualleg discloses a process for the preparation of a catalyst comprising an active phase comprising molybdenum and nickel and/or cobalt, an alumina matrix, the catalyst comprising a total pore volume of at least 0.75 ml/g, a macropore volume of between 15 and 35% of the total pore volume, a mesopore volume of at least at least 0.65 ml/g, and a mean mesopore volume of greater than 5 nm (see [0002]; [0043]-[0045]; [0049], the ranges being within those claimed), the process comprising the following stages:
a)	a stage of preparation of an aqueous solution of aluminum precursors comprising a first acidic precursor, chosen from aluminum sulfate, aluminum chloride, aluminum nitrate and their mixtures, and a first basic precursor, chosen from sodium aluminate, potassium aluminate, ammonia, sodium hydroxide, potassium hydroxide, and their mixtures (see [0024]);
b)	a stage of bringing the solution obtained on conclusion of stage a) into contact with a second basic precursor, chosen from sodium aluminate, potassium aluminate, ammonia, sodium hydroxide, potassium hydroxide, and their mixtures, and with a second acidic precursor chosen from aluminum sulfate, aluminum chloride, aluminum nitrate, sulfuric acid, hydrochloric acid, nitric acid and their mixtures, in order to obtain a suspension, with at least one of the second basic or acidic precursors comprising aluminum, the relative flow rate of the second acidic and basic precursors being chosen so as to obtain a pH of the reaction medium of between 8.5 and 10.5 and the flow rate of the second acidic and basic precursors being adjusted so as to obtain a concentration as alumina equivalent in the suspension of 20 to 100 g/l, at a temperature between 40 and 90°C, and over a time of between 2 and 50 minutes (see [0026]; [0159], the ranges being within or overlapping those claimed);
c)	filtration and washing of the suspension obtained in stage b) in order to obtain a boehmite cake (see [0027]; [0170]; [0173]);
d)	preparation of an impregnation solution comprising the group VIII and VIB elements (see [0191]-[0193);
e)	co-kneading of the boehmite cake obtained from stage c) with the impregnation solution obtained on from stage d) in order to form a paste (see [0030]; [0188]);
f)	shaping of the paste obtained from stage e) in order to form grains of catalyst precursor (see [0031]; [0199]);
g)	drying the grains obtained from stage f), at a temperature of less than or equal to 200°C in order to obtain dried grains of catalyst precursor (see [0032], range within that claimed);
h)	calcination of the dried grains obtained from stage g), at a temperature of between 200 and 1000°C (see [0033], range overlapping that claimed).
Boualleg differs from the claimed invention in the active phase solution is not formed as claimed in instant step d).
Guillaume is directed to a process for preparing a solution of a salt of a heteropolyanion combining molybdenum and cobalt or molybdenum and nickel in its structure, the process comprising preparing a clear aqueous solution at an acidic pH, preferably a pH less than 5, comprising a salt of heteropolyanion of Anderson type (see Abstract; [0015]-[0016]; [0018]). The solution is used to prepare hydrotreating catalysts (see [0032]). Guillaume discloses that oxide precursors containing heteropolyanions associating molybdenum and nickel and/or cobalt in the same molecule are substantially superior to catalysts prepared from standard precursors not containing such heteropolyanions, based on enhancing the dispersion of the active phase when supported on a matrix (see [0006]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Boualleg by implementing the impregnation solution technique of Guillaume entailing preparation and use of a salt of a heteropolyanion of Anderson type containing, in its structure, molybdenum and cobalt and/or nickel, given that Guillaume establishes such technique is associated with superior catalytic activity and enhanced active phase dispersion.
Regarding claim 2, Boualleg discloses wherein stage a) comprises dissolving the first acidic precursor in water (see [0125]) and mixing with the first basic precursor (see [0132], wherein the precursors may be used alone). Selection of the order of steps is prima facie obvious absent new or unexpected results. The first basic precursor necessarily adjusts the pH of the solution (see [0133]).
Regarding claim 3, Boualleg discloses wherein stage a) comprises bringing the first acidic precursor and the first basic precursor into contact with water [0128]; [0128]) and heating the suspension (see [0141]).
Regarding claims 4, 5 and 7, Guillaume discloses wherein the heteropolyanion salt is chosen from heteropolyanions of Anderson type chosen from: CoMo6O24H6Co3/2, CoMo6O24H6Ni3/2, NiMo6O24H6Ni2, Ni2Mo10O38H4Ni4 ([0025]; [0045]).
Regarding claim 9, Boualleg discloses wherein the catalyst exhibits a micropore volume of less than 0.05 ml/g (see [0047], catalyst does not have micropores).
Regarding claim 10, Boualleg discloses wherein the catalyst has a molybdenum content of between 2 and 10% by weight of the trioxide, with respect to the total weight of the catalyst (see [0048]-[0049], within the claimed range).
Regarding claim 11, Boualleg discloses wherein the catalyst has a content of cobalt and/or nickel of between 0 and 3.6% by weight of cobalt and/or nickel oxide, with respect to the total weight of the catalyst (see [0048]-[0049], overlapping the claimed range).
Regarding claim 12, Boualleg discloses wherein the catalyst comprises tungsten, at a content of between 2 and 18% by weight of the trioxide, with respect to the total weight of the catalyst (see [0085]; [0089]).
Regarding claim 13, Boualleg discloses wherein the catalyst comprises phosphorus and has a content of between 0 and 5% by weight of phosphorus oxide, with respect to the total weight of the catalyst (see [0048], overlapping the claimed range).
Regarding claim 14, Guillaume discloses wherein the solution comprising the heteropolyanion salt is prepared as follows:
dissolution of a molybdenum precursor with an oxidizing agent in water (see [0015]; [0018]); and
addition of a nickel and/or cobalt precursor to the solution (see [0016]; [0022]).
Regarding claim 15, Guillaume discloses that the pH of the solution at the end of the stage of adding the nickel and/or cobalt precursor should be more than 3, preferably more than 3.5 (see [0022]). Given that the solution at the end of the preceding step is at a pH of less than 2.5 (see [0018]), the process of Guillaume is considered to inherently entail pH adjustment in the second stage. Furthermore, based on the explicit suggestion for the solution to have a pH of more than 3.5, a person of ordinary skill in the art would take the necessary steps to ensure the desired pH is achieved, including addition of a base.
Regarding claim 16, Boualleg discloses a process for hydrotreating and/or hydroconversion of a heavy hydrocarbon feedstock in the presence of the catalyst prepared according the process described above in the rejection of claim 1. Suitable heavy hydrocarbon feedstocks disclosed in Boualleg are considered to be in line with the feedstock characteristics claimed (see [0212]-[0216); Table 4).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boualleg in view of Guillaume, as applied to claim 1, in further view of Marchand et al (US 2013/0334099).
Regarding claims 6 and 8, Guillaume does not disclose heteropolyanions of formula (I) (Keggin type) or formula (III) (Strandberg type).
Marchand, like Boualleg and Guillaume, is directed to hydrotreating/hydrocracking catalysis (see Abstract). In particular, like Guillaume, Marchand is specifically directed to use of a catalyst based on heteropolyanions in a support (title). In addition to Anderson type polyanions, Marchand discloses that Keggin type and Strandberg type are suitable for the same purpose of providing an impregnation solution for a supported catalyst (see [0052]; [0061]; [0074]). The Keggin type heteropolyanions include species as claimed in claim 6 (see [0068]; [0071], formula includes species such as Co3/2PMo12O40, Co3SiMo11CoO40H2, Co3PMo11CoO40H)) and the Strandberg type heteropolyanions include species as claimed in claim 8 (see [0074], noting that the m/x ratio is equal to 5/2, i.e. the formula is considered to include species such as Co5/2HP2Mo5O23 and Ni5/2HP2Mo5O23).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use either Keggin type or Strandberg-type heteropolyanions as the impregnation solution for the catalyst preparation process of Boualleg in view of Guillaume, given that Marchand establishes that they are known suitable alternatives to carry out the same purpose. Such a substitution would be associated with a reasonable expectation of success. The selection of a known material based on its suitability for its intended use is prima facie obvious. MPEP 2144.06 II, 2144.07.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772